Adams, J.
— -The alleged alteration consisted in erasing the word “order” and inserting the word “bearer.” That such an alteration is material was held in Booth v. Powers, 56 N. Y., 22; and Union National Bank v. Roberts, 45 Wis., 373. We do not, indeed, understand the plaintiff as insisting that such alteration is not material. His contention is that the' undisputed evidence shows that the alteration was made before the notes were signed ;®and, if not, that the alteration was-assented to and ratified. But upon a separate reading of the' evidence we have all reached the conclusion that the plaintiff’s position cannot be sustained.
Affirmed.